Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7, 10, 12-18 & 20-21 are allowed over the prior art of record.
REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claims 1, 12 and 21 as amended distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination
	Claim 1:		(Currently Amended) “An information processing apparatus, comprising: a memory to store one or more programs; and a processor configured to execute the one or more programs to: communicate via a network with one or more device managers to manage devices and one or more mediating devices to collect device information on the devices from the devices;
manage correspondence between the one or more mediating devices and the one or more device managers;
receive, from the one or more mediating devices, device identification information to identify the mediating device and the device information on the device or collected by the one or more mediating devices;

transmit the device identification information to the corresponding device manage wherein in response to a registration number issue request including manager identification information to identify the device manager from the device manager, the
processor:
generates the registration number.
manages the registration number in association with the manager identification
information.
transmits the registration number to the device manager, and
in response to a mediating device registration request including the registration number
and the device identification information on the one or more mediating devices from the one or
more mediating devices, manages the registration number and the device identification
information included in the mediating device registration request in association with the
manager identification information stored in association with the registration number included
in the mediating device registration request, and
identify the corresponding device manager based on a correspondence between the device identification information and the manager identification information received from the one or more mediating devices.”.  
2-7, 10, 13-18 and 20 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SIBTE H BUKHARI/Examiner, Art Unit 2449